Sedgwick, J.,
dissenting.
The question to be determined is whether the railroad company was liable as a common carrier or as warehouseman only. The contract, which is set out in the majority opinion, determines the question. It provides in what cases the liability shall be limited to that of warehouseman: First. If fire occurs after 48 hours after notice of arrival, the liability shall be that of a warehouseman only. This fire did not occur after 48 hours. Second. It provides that, if the property is not removed within 48 hours after notice of its arrival, after that time the liability will be only that of warehouseman. With these two exceptions the liability is that of a common carrier by the plain terms of the contract of shipment. The railroad company is permitted by law to make a reasonable contract as to the time allowed for removal of property from its cars after notice of arrival at its destination. The contract seems to be reasonable, and ought to be enforced as against the defendant company. The consignee has 48 hours in which to remove the property after notice of its arrival. If he does not remove it within that time he may still have the use of the car, but must pay demurrage, and the company’s liability will be that of a warehouseman after the 48 hours have expired. The owner of the property may open the car for inspection, as in the Montana case cited, or for any other purpose. The liability of the company, by the express terms of the contract, does not depend upon opening the cars, or upon handling the goods, or unlocking or locking the car, or upon any other condition than removal of the property within the 48 hours. The discussion of such matters in the majority.opinion seems to me to be wholly irrelevant. Of course, the owner of the property would be responsible for his own negligence which should *832cause the loss or injury of the property. The majority opinion does not place the decision upon any consideration of negligence of the plaintiff which did or could .cause the loss of the goods, but, as it seems to me, misconstrues a very plain contract.
Rose, J., joins in this dissent.